department of the treasury internal_revenue_service washington d c date cc dom fs corp tl-n-6560-98 uilc number release date internal_revenue_service national_office field_service_advice memorandum for special litigation assistant cc from deborah a butler assistant chief_counsel cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend parent subsidiary subsidiary corporation agreement appraisal special disease year year year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek x y surgical device surgical device issue s whether securities in subsidiary parent’s wholly-owned subsidiary become wholly worthless in the tax_year such that parent may claim an ordinary_loss pursuant to sec_165 whether sec_1_1502-80 precludes parent from taking a worthless_stock loss under sec_165 for the tax_year year with respect to the stock of subsidiary whether the loss_disallowance_rules of sec_1 limit the amount of any worthless_stock loss to which parent would otherwise be allowed for the tax_year year with respect to the stock of subsidiary conclusion at this point we cannot say that parent has sustained its burden of proving that the stock did not have any recognizable value at the time worthlessness is claimed sec_1_165-4 at the end of the tax_year subsidiary continued to hold patents which are not conclusively proved to be without demonstrable value sec_1_1502-80 does not preclude parent from taking a worthless_stock loss under sec_165 for the tax_year year with respect to the stock of subsidiary under the loss_disallowance_rules of sec_1 parent’s worthless_stock loss is disallowed to the extent of dollar_figurei the duplicated_loss amount facts parent_corporation parent is the common parent of the parent consolidated_group which includes subsidiary and up until april of year had included subsidiary parent manufactures various types of surgical devices with and through subsidiary and subsidiary parent manufactured and marketed special coated surgical devices known as surgical device and surgical device in year parent had acquired most of the assets of corporation a corporation engaged in the research development and production of medical devices parent then transferred these assets to a new corporation subsidiary as a capital_contribution concurrently subsidiary entered into a license agreement whereby corporation granted subsidiary a worldwide licence on its remaining assets certain patent rights relating to surgical device the corporation patents in one of the various side agreements agreement that parent entered into with subsidiary corporation and their shareholders parent agreed that in the event that it abandoned the manufacture and sale of surgical device parent would notify corporation or its shareholders who had the option to acquire all rights to surgical device for an x percent royalty dollar_figurek in cash and a y-year note subsequent amendments to this agreements provided that certain patent rights on the new designs for surgical device would be the property of corporation but that such rights would be included in the rights licenced to subsidiary pursuant to the license agreement although subsidiary was in the business of developing and marketing surgical devices it also coated surgical devices using a patented special coating process ultimately parent acquired full ownership of subsidiary and became subsidiary 1’s prime if not only customer parent experienced substantial cost savings in using subsidiary to coat its surgical devices rather than contracting with a third party clinical trials of the special coated surgical device were conducted in europe in year by early year parent determined that surgical device caused an unacceptable rate of medical problems in patients parent concluded that surgical device could not be modified and therefore decided not to continue marketing the device in the years between its inception and april of year subsidiary consistently incurred annual operating losses for the year through april of year subsidiary incurred a total net_operating_loss nol of dollar_figurea in year 1the field_service_advice request does not indicate exactly when parent acquired control of subsidiary it does indicate however that parent exercised an option to acquire all of subsidiary 1’s stock on april of year subsidiary incurred a dollar_figureb nol which was utilized on the year consolidated_return in year subsidiary incurred an operating loss of dollar_figurec subsidiary also reported intercompany sales of dollar_figured and dollar_figuree respectively of which dollar_figuref was reported by subsidiary as an intercompany sale of all of its assets of value to subsidiary in connection with the sale to subsidiary parent procured the an appraisal appraisal of the assets being sold the appraisal estimated the fair_market_value of the assets as dollar_figurej based on discussions with parent’s personnel the appraisal ascribed no value to the intellectual_property represented by surgical device because according to the parent’s personnel surgical device was too flawed for any components to be utilized in the future although parent had decided to abandon commercial development of surgical device no notice was provided to corporation as required by the agreement sec_41 of title of the united_states_code provides for the payment of a maintenance fee to the u s patent office three and one half years after the issuance of a patent if the fee is not paid the patent expires following a six month grace period the maintenance fee came due with respect to four of the surgical device patents after year and in each case the fee was paid after the sale of its assets except certain purportedly worthless patents related to surgical device subsidiary distributed the sales proceeds to parent as a dollar_figureg dividend and the remainder as relief of indebtedness subsidiary did not liquidate nor did it dissolve parent filed a form_8594 asset acquisition statement with respect to subsidiary 1’s april asset sale on its year consolidated_return parent claimed a dollar_figureh loss on the stock of subsidiary per sec_165 and sec_1 c on the theory that the surgical device technology which was subsidiary 1’s only remaining asset was worthless parent continues to pay the patent registration fees for the surgical device technology patents still held by subsidiary law and analysis sec_165 of the code provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 of the code provides that if any security which is a capital_asset becomes worthless during the taxable_year the loss resulting therefrom shall for purposes of this subtitle be treated as a loss from the sale_or_exchange on the last day of the taxable_year of a capital_asset sec_165 of the code provides that for purposes of sec_165 any security in a corporation affiliated with a taxpayer which is a domestic_corporation shall not be treated as a capital_asset sec_1_165-5 provides that if any security which is not a capital_asset becomes wholly worthless during the taxable_year the loss resulting therefrom may be deducted under sec_165 as an ordinary_loss under sec_382 of the code if an ownership_change of a loss_corporation occurs the taxable_income of the loss_corporation for any post-change taxable_year can be offset by pre-change nol carryovers only to the extent of the sec_382 limitation sec_382 sets forth the limitation amount sec_382 of the code automatically triggers a sec_382 limitation in the case of worthless_stock this provision limits the amount of post-ownership-change income that can be offset by pre-ownership-change nol carryovers sec_382 treats a worthless-stock deduction by a percent shareholder as a change-of-ownership event thus triggering application of the sec_382 application sec_1_1502-80 of the regulations overrides sec_165 from the standpoint of the timing of the worthlessness deduction with regard to a consolidated_group this provision delays a worthless_stock deduction under sec_165 until the stock is deemed disposed of under the principles of sec_1_1502-19 sec_1_1502-19 as amended by t d and corrected by notice_97_25 1997_16_irb_8 the regulation as amended and corrected became effective on date sets forth one of three events that determine when a member is considered to have disposed of all of its shares of stock in a subsidiary for purposes of triggering an excess_loss_account ela sec_1_1502-19 provides that p is treated as disposing of a share of s’s stock at the time substantially_all of s's assets are treated as disposed of abandoned or destroyed for federal_income_tax purposes eg under sec_165 or sec_1_1502-80 or if s's asset is stock of a lower-tier member the stock is treated as disposed of under this paragraph c an asset of s is not considered to be disposed of or abandoned to the extent the disposition is in complete_liquidation of s or is in exchange for consideration other than relief from indebtedness sec_1 a provides that no deduction is allowed for any loss recognized by a member of a consolidated_group with respect to the disposition of stock of a subsidiary sec_1 a defines disposition for purposes of -20 a as any event in which gain_or_loss is recognized in whole or in part sec_1 a governs the coordination of the -20 loss_disallowance_rules with loss_deferral provisions of the code sec_1 a provides that if another code provision defers rather than disallows a loss the general_rule of sec_1 a does not apply until the loss is taken into account however this deferral_period will be overridden and the loss will be taken immediately into account upon the happening of one of three events listed in sec_1 a iii sec_1 a iii lists the following three overriding events a the stock ceases to be owned by a member of the consolidated_group b the stock is canceled or redeemed c the stock is treated as disposed of under sec_1_1502-19 or c iii sec_1 c limits the amount of loss disallowed under sec_1 a it provides that the amount of loss disallowed under sec_1 a with respect to a share of stock shall not exceed the sum of the following amounts i extraordinary gain dispositions the amount of income or gain or its equivalent net of directly related expenses that is allocated to the share from extraordinary gain dispositions ii positive investment adjustments the amount of the positive adjustment if any with respect to the share under sec_1_1502-32 for each consolidated_return_year but only to the extent the amount exceeds the amount described in paragraph c i of this section for the year iii duplicated_loss the amount of duplicated_loss with respect to the share sec_1 c defines extraordinary gain dispositions positive investment adjustments and duplicated_loss for purposes of applying sec_1 c for purposes of our analysis here extraordinary_gain_disposition includes inter alia the actual or deemed disposition of capital assets as defined in sec_1221 and sec_1231 property as defined in sec_1231 positive investment adjustments for purposes of sec_1 c ii are described as the sum of the amounts under sec_1_1502-32 i through iii for the consolidated_return_year the adjustment determined without taking distributions into account however amounts included in any loss carryover are taken into account in the year they arise rather than the year absorbed sec_1 c vi provides that duplicated_loss is determined immediately after a disposition or deconsolidation and equals the excess if any of-- a the sum of-- the aggregate adjusted_basis of the assets of the subsidiary other than any stock and securities that the subsidiary owns in another subsidiary and any losses attributable to the subsidiary and carried to the subsidiary's first taxable_year following the disposition or deconsolidation and any deferred deductions such as deductions deferred under sec_469 of the subsidiary over b the sum of-- the value of the subsidiary's stock and any liabilities of the subsidiary and any other relevant items the flush language of sec_1 c vi provides that the amounts determined under this paragraph c vi with respect to a subsidiary include its allocable share of corresponding amounts with respect to all lower tier subsidiaries if percent or more in value of the stock of a subsidiary is acquired by purchase in a single transaction or in a series of related transactions during any 12-month_period the value of the subsidiary's stock may not exceed the purchase_price of the stock divided by the percentage of the stock by value so purchased for this purpose stock is acquired by purchase if the transferee is not related to the transferor within the meaning of sec_267 and sec_707 substituting percent for percent each place that it appears and the transferee's basis in the stock is determined wholly by reference to the consideration paid for such stock of particular relevance in this case is the portion of the duplicated_loss formula concerning losses attributable to the subsidiary and carried to the subsidiary's first taxable_year following the disposition sec_1 c vi a sec_1 c iii provides that amounts are described in paragraphs c i and ii of this section only to the extent they are reflected in the basis of the share directly or indirectly immediately before the disposition or deconsolidation for this purpose an amount is reflected in the basis of a share if the share's basis would have been different without the amount however amounts included in any loss carryover are taken into account in the year they arise rather than the year absorbed sec_1 g provides that as a general_rule a common parent may reattribute to itself any portion of the net_operating_loss carryovers and net_capital_loss carryovers attributable to the subsidiary when a member disposes of stock of the subsidiary and the member's loss would be disallowed under sec_1 a the amount reattributed may not exceed the amount of loss that would be disallowed if no election is made under this paragraph g for this purpose the amount of loss that would be disallowed is determined by applying paragraph c of this section without taking into account the requirement in paragraph c of this section that a statement be filed and by not taking reattribution into account sec_1 g provides that if the subsidiary whose losses are to be reattributed or any higher tier subsidiary is insolvent within the meaning of sec_108 at the time of the disposition losses of the subsidiary may be reattributed only to the extent they exceed the sum of the separate insolvencies of any subsidiaries taking into account only the subsidiary and its higher tier subsidiaries that are insolvent for purposes of determining insolvency liabilities owed to higher tier members are not taken into account and stock of a subsidiary that is limited and preferred as to dividends and that is not owned by higher tier members is treated as a liability to the extent of the amount of preferred distributions to which the stock would be entitled if the subsidiary were liquidated on the date of the disposition sec_1 g provides that the election to reattribute losses under sec_1 g must be made in a separate statement signed by the common parent and each subsidiary whose losses are being reattributed and filed with the group's return for the taxable_year of disposition the statement must be filed with the group's income_tax return for the tax_year of the disposition sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year issue parent has not sustained its burden of proving the stock was worthless under sec_165 a taxpayer is allowed a deduction for losses sustained and not_compensated_for_by_insurance_or_otherwise sec_165 and sec_1_165-5 provide that a deduction for worthless securities is only allowable in the year in which the stock becomes wholly worthless the loss on the sale of the securities of an affiliated_corporation shall not be treated as a capital_loss if that section’s definition of the term affiliated_corporation is satisfied sec_165 because subsidiary was parent's wholly-owned corporation sub sec_1 g a and b of the regulations are satisfied and the loss on the stock of subsidiary if allowable pursuant to sec_165 would be treated as an ordinary_loss worthlessness of a security is a question of fact all pertinent facts and circumstances objective and subjective must be considered 326_us_287 the taxpayer may not claim a deduction on account of its value shrinkage 136_f2d_408 5th cir in general worthless of a security is established by some identifiable_event to be allowable as a deduction under sec_165 a loss must be evidenced by closed and completed transactions fixed by identifiable events and actually sustained during the year sec_1_165-1 there is no deduction for partial worthlessness 217_f2d_699 2d cir the stock must not have any recognizable value at the time worthlessness is claimed sec_1_165-4 in this case the issue to be resolved of whether the loss is allowable pursuant to sec_165 centers on the question of worthlessness the taxpayer must establish not only that the security had no current liquidation value at the close of year the taxpayer must also establish that it had no potential value 112_f2d_320 7th cir the petitioner has the burden of proving that stock ceased to have both liquidating value and potential value a reasonable expectation that the assets would exceed the liabilities in the future 50_tc_369 aff'd 424_f2d_1 6th cir generally this burden is met by showing an identifiable_event in the corporate life normally considered as effectively destroying the potential value such as dissolution of the corporation appointment of a receiver cessation of normal business operations bankruptcy or liquidation 274_us_398 112_f2d_320 7th cir corona v commissioner tcmemo_1992_406 aff’d 33_f3d_1381 11th cir admittedly subsidiary had abandoned commercial development of surgical device written-off the total inventory of surgical device and sold substantially_all of its assets these events tend to be factors indicative of worthlessness and support the parent’s claim of the deduction however we point out that after cessation of the business and disposition of most of the corporate assets subsidiary continued to hold the surgical device patents as long as the stock has any value either present or potential the taxpayer may not claim a deduction 136_f2d_408 5th cir if a corporation holds property of uncertain value or liabilities are uncertain the loss is not determined until the value of the property or the amount of liabilities is fixed with reasonableness 98_f2d_74 2d cir at the end of parent’s year tax_year subsidiary continued in existence holding several surgical device patents in spite of the parent’s claims regarding the patents and consequently the stock we do not believe that worthlessness has been established first we point out that since the sale of subsidiary 1’s other assets in year on more than one occasion parent has renewed the surgical device patents more importantly upon abandonment of commercial sale of surgical device parent was required to notify corporation and its shareholders who had the option to acquire all rights to surgical device for an x percent royalty dollar_figurek in cash and a y-year note parent has not given the required notice nor does it even appear that it has made any overtures to determine if corporation has any interest in reacquiring surgical device while the value of the surgical device patents may not be equal to the full contractual buyback price it is difficult to dismiss the patents as completely valueless according to the appraisal in year prospects for the u s medical devices industry were bright with an expectation that revenues and earnings for the leading manufacturers would accelerate appraisal p because disease is still a leading killer in the united_states the standards and poor’s industry survey indicated that the development of new diagnostic and therapeutic tools aimed at this market would remain a high priority for the medical equipment industry furthermore the appraisal expressed the expectation that the late 1990's and 2000s will emphasize the development of better metals and plastics new non-metallic plastic and ceramic products and new synthetics that can be used to create implants appraisal p although the conclusions contained in the appraisal would tend to support the contention that the patents are totally valueless they are based solely on the appraiser’s conversations with parent employees both the economic and marketing outlooks for the medical device industry are strong it is conceivable that parent neither transferred the surgical device patents nor formally notified corporation of the cessation of production because of the possibility of future utilization the fact that the patents have been renewed and the predictions in terms of the evolution of new materials which will advance the medical device industry lend support to such a consideration at this point the indicators that there is no potential value with respect to the stock rest primarily on the assertions of parent and its employees to the extent that subsidiary still retained several patents with demonstrable value the repurchase price established by the agreement after cessation of business and sale of its other assets none of the identifying events occurred thereafter to eliminate or reduce the inherent value of the surgical device patents thus the facts do not sustain parent’s burden of showing an identifiable_event in the corporate life effectively destroying the potential value of the patents and thereby establish the worthlessness of the stock issue sec_1_1502-80 does not preclude parent from taking a worthless_stock deduction with respect to the stock of subsidiary parent claimed a worthless_stock deduction with respect to the stock of subsidiary on its year consolidated_return parent argues that it is entitled to the deduction because its subsidiary stock is worthless subsidiary 1’s only assets are worthless patents and therefore the requirements of sec_1_1502-80 have been met subsidiary has disposed of substantially_all of its assets by selling its assets of value to subsidiary its sister corporation and distributing the entire sales proceeds to parent as a dollar_figureg dividend and the remainder as relief of indebtedness we agree with parent that sec_1_1502-80 does not preclude it from taking a year worthless_stock deduction with respect to the stock of subsidiary sec_1_1502-80 delays a worthless_stock deduction under sec_165 until the stock is deemed disposed of under the principles of sec_1_1502-19 sec_1_1502-19 determines the time that the consolidated_group may report the company’s stock as worthless sec_1_1502-19 provides that the stock becomes worthless at the time substantially_all of s’s assets are treated as disposed of abandoned or destroyed under sec_165 or sec_1_1502-80 in the present case subsidiary sold all of its assets except a few purportedly worthless patents to subsidiary subsidiary then purportedly distributed the sales proceeds to parent as a dollar_figureg dividend and the remainder was transferred as relief of indebtedness you express concern that the phrase substantially_all includes the assets of the special coating business and that those assets were sold for cash you conclude that the assets should not be considered disposed of under sec_1_1502-19 to the extent the disposition is in exchange for consideration as noted in footnote the parenthetical language other than sec_1_1502-19 which became effective on or after date initially read as follows substantially_all of s's assets are treated as disposed of abandoned or destroyed for federal_income_tax purposes eg under sec_165 or sec_1_1502-80 or if s's asset is stock of a lower-tier member the stock is treated as disposed of under this paragraph c an asset of s is not considered to be disposed of or abandoned to the extent the disposition is relief from indebtedness in the regulations after the word consideration was added to sec_1_1502-19 by notice_97_25 and became effective on date the parenthetical language is therefore applicable to this case we believe that the dividend albeit substantial is a disposition for purposes of sec_1_1502-80 the distribution in the form of debt relief appears to clearly fit the parenthetical language of sec_1_1502-19 in exchange for consideration other than relief from indebtedness likewise we do not believe that the retention of purportedly worthless patents assuming they are worthless precludes for purposes of sec_1_1502-80 parent from taking a worthless_stock loss under sec_165 for year with respect to the stock of subsidiary assuming parent is entitled to take a worthless_stock loss under sec_165 for this year accordingly we conclude that subsidiary disposed of substantially_all of its assets for consideration and the sales proceeds which then represented substantially_all of its assets were disposed of in the form of dividends and relief from indebtedness under sec_1_1502-19 there can be no disposition of assets when they are sold for consideration because all that has happened is that the assets sold have been replaced with cash however here cash proceeds from the in complete_liquidation of s or is in exchange for consideration the last sentence of sec_1_1502-19 was amended by technical correction in notice_97_25 1997_16_irb_8 which revised the last sentence of paragraph c iii a to read an asset of s is not considered to be disposed of or abandoned to the extent the disposition is in complete_liquidation of s or is in exchange for consideration other than relief from indebtedness id pincite the effective date of this correction is date the notice indicates that the correction was necessary because the final regulations contain errors and omissions which may prove to be misleading and are in need of clarification id pincite you appear to indicate that parent has not satisfied the disposition test under sec_1_1502-19 with respect to subsidiary 1’s sale of the assets we agree that such disposition does not satisfy this section because the sale is in exchange for consideration see discussion in footnote however we believe that the relevant disposition is the exchange of the cash in satisfaction of its debts and the distribution of the dividend sale were distributed to parent in relief of its indebtedness and as a dividend leaving subsidiary solely with purportedly worthless intangible assets thus we agree with parent that it would now have a worthless_stock deduction if subsidiary is worthless since the requirements of sec_1_1502-80 appear to have been satisfied issue sec_1 limits the amount of parent’s year worthless_stock loss deduction a member’s duplicated_loss is determined immediately after a disposition sec_1 c vi sec_1 a defines disposition for purposes of sec_1 a as any event in which gain_or_loss is recognized in whole or in part parent’s treatment of subsidiary 1’s stock as worthless is an event in which parent recognizes loss under sec_165 thus parent’s treatment of subsidiary 1’s stock as worthless is a disposition as defined in sec_1 a for purposes of determining loss disallowed under sec_1 a parent asserts that for purposes of determining the limit of its loss disallowance under sec_1 c it has an extraordinary_gain_disposition amount parent’s position is based on the following view of the facts prior to the april year asset sale subsidiary was a wholly-owned subsidiary of parent and parent was the common parent of a consolidated_group group whose federal_income_tax return included subsidiary and subsidiary on april year a date subject_to the present sec_1 subsidiary sold all of its tangible and intangible assets of value to subsidiary a member of the parent consolidated_group subsidiary realized dollar_figure gain on the sale and although this gain was subject_to deferral as an intercompany_transaction parent asserts that this gain was triggered in year when subsidiary became worthless and parent was deemed to dispose_of its subsidiary stock under sec_1_1502-80 and sec_1_1502-19 we disagree with parent’s legal conclusion that the deferred gain from the sale of subsidiary 1’s assets was triggered in year when subsidiary purportedly became worthless and parent was deemed to dispose_of its subsidiary stock under sec_1_1502-80 and sec_1_1502-19 parent’s position assumes that a disposition of the stock under sec_1_1502-19 which 4there may have been other members of the parent consolidated_group however there are insufficient facts to make this determination triggers the requirement that the parent_corporation take into account its ela as income also triggers the subsidiary’s deferred gain_or_loss it does not necessarily follow that a triggering event for purposes of one section is also a triggering event for another section of the consolidated_return_regulations sec_1_1502-19 governs when a corporation’s ela is taken into account whereas sec_1_1502-13 governs when members of a consolidated_group take into account deferred gain_or_loss arising from an intercompany_transaction worthlessness of stock is not a restoration event under sec_1_1502-13 neither subsidiary 1’s april year asset sale nor parent’s treatment of subsidiary 1’s stock as worthless caused either the subsidiary assets to leave the parent consolidated_group or subsidiary to cease to be a member of the group subsidiary remains a member of the parent consolidated_group and the assets are still maintained within the group thus we conclude that parent’s treatment of subsidiary 1’s stock as worthless did not trigger recognition of subsidiary 1’s gain from the sale of its assets in year the dollar_figure deferred gain remains deferred and therefore is not includable in the determination of extraordinary gain dispositions under sec_1 c furthermore since subsidiary was not required to take into account in year the deferred gain parent is not entitled to the positive basis_adjustment with respect to the gain resulting from the sale because such income is not taxable_income for this year see sec_1_1502-32 accordingly based on only those facts presented to us we believe that both parent’s extraordinary gain dispositions and positive basis adjustments with respect to this sale are zero for purposes of determining parent’s allowable loss we do believe however that parent has duplicated losses for purposes of determining its allowable loss under sec_1 c subsidiary had pre-year nol carryforwards in the amount of dollar_figurea and an operating loss of dollar_figurec in year which appears to be subsidiary 1’s year loss before taking into account its deferred gain in year subsidiary sold substantially_all of its assets to subsidiary and recognized a deferred gain since the gain was not triggered in year or anytime thereafter subsidiary cannot offset the deferred gain by its year operating loss instead subsidiary 1’s dollar_figurea nol_carryover is simply we assume that subsidiary 1’s year operating losses could not be used by another member of the group and that the dollar_figurea nol carryforwards would be srly’d if the year operating loss could be used parent would be subject_to a basis_reduction in the stock of subsidiary increased by its year loss subsidiary 1’s new nol carryforward amount appears to thus be dollar_figurei the duplicated_loss formula set forth in sec_1 c vi includes a ny losses attributable to the subsidiary and carried to the subsidiary's first taxable_year following the disposition sec_1 c vi a under the facts presented to us after applying the formula as set forth in sec_1 c vi dollar_figurei is parent’s duplicated_loss amount for purposes of determining its allowable loss under sec_1 c it appears that subsidiary has unused nols of dollar_figurei the parent consolidated_group apparently is unable to use the losses and the losses becomes a consolidated_net_operating_loss carryover attributable to subsidiary in year parent treats the stock of subsidiary as worthless recognizing a loss under sec_1 a parent’s worthless_stock loss is disallowed to the extent of dollar_figurei the duplicated_loss amount see sec_1 a example assuming proper procedures are met a taxpayer with subsidiary’s consent may elect under sec_1 g to reattribute to itself the subsidiary’s share of the unused consolidated nol carryforwards to the extent of the loss that would otherwise be disallowed the reattributed losses are deemed absorbed by the subsidiary with the result that the taxpayer’s basis is reduced see sec_1 g example iii for an illustration of how a reattribution of losses reduces the parent corporation's basis in its subsidiary's stock immediately before the disposition and consequently prevents the parent from recognizing loss to that 6subsidiary 1’s nol carryforward of dollar_figurea and its year operating loss of dollar_figurec are numbers apparently provided by parent accordingly we are using parent’s numbers for illustrative purposes only and we do not know whether these numbers are accurate 7both parent and district_counsel assume that parent’s treatment of subsidiary 1’s stock as worthless was a triggering event thereby requiring subsidiary to take into account the dollar_figuref deferred gain on the sale we believe that the deferred gain was not triggered however even if it was triggered the loss would not have been disallowed as a duplicated_loss but rather it would have been disallowed as an extraordinary_gain_disposition the fact that parent had used the year operating loss to offset a portion of the gain does not prevent the dollar_figuref from being an extraordinary_gain_disposition because parent received the benefit of a basis increase under sec_1_1502-32 extent on the disposition note however that sec_1 g limits reattribution of losses from insolvent members case development hazards and other considerations we are cognizant that there are facts here which support the claim that the stock was worthless the early failure of the clinical trials and the subsequent sale of the majority of subsidiary 1’s assets tend to weigh in parent’s favor these factors which usually are considered as identifying events for purposes of sec_165 represent hazards for the commissioner in litigating this case however other factors while possibly less weighty tend to cast doubt on the notion that the stock had no value here although a disposition event has occurred with regard to subsidiary 1’s stock subsidiary is still in existence after the event establishing worthlessness therefore subsidiary 1’s losses do not disappear nonetheless subsidiary 1’s losses are carried forward but effectively rendered unusable under sec_382 which prevents subsidiary from offsetting future income by its loss_carryovers because subsidiary 1’s stock is treated as worthless we note that although the time for filing the election under sec_1 g which provides that the election to reattribute losses under 8although the losses are effectively rendered unusable these losses continue to exist and could be used by a taxpayer to offset recognized_built-in_gain that accrued before the ownership_change assuming the threshold under sec_382 is met 9see dubroff et al federal income_taxation of corporations filing consolidated_returns sec_72 pincite 2nd ed dubroff recommends that taxpayers affected by this rule should consider challenging the validity of the loss duplication rule sec_1 g must be filed with the group's return for the taxable_year of disposition has passed parent may request relief the commissioner has discretionary authority to grant an extension of time for parent to file the elections provided parent shows it acted reasonably and in good_faith the requirements under the provisions of sec_301 are satisfied and granting relief will not prejudice the interest of the government if you have any further questions please call deborah a butler assistant chief_counsel by steven j hankin special counsel corporate branch field service division cc assistant regional_counsel lc cc assistant regional_counsel tl cc
